UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6584



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES A. BUTLER,

                                            Defendant - Appellant.



                            No. 01-6585



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES A. BUTLER,

                                            Defendant - Appellant.



                            No. 01-6595



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


JAMES A. BUTLER,

                                          Defendant - Appellant.



                            No. 01-6625



UNITED STATES OF AMERICA,

                                          Plaintiff - Appellee,

          versus


JAMES A. BUTLER,

                                          Defendant - Appellant.



                            No. 01-6780



UNITED STATES OF AMERICA,

                                          Plaintiff - Appellee,

          versus


JAMES A. BUTLER,

                                          Defendant - Appellant.




                                 2
                            No. 01-7065



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES A. BUTLER,

                                           Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-91-44)


Submitted:   November 28, 2001             Decided:    May 14, 2002


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James A. Butler, Appellant Pro Se.  Gurney Wingate Grant, II,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 3
PER CURIAM:

     James A. Butler seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001), his motion for reconsideration, and various preliminary

motions.   We have reviewed the record and the district court’s

opinion and find no reversible error.        Accordingly, we grant

permission to proceed in forma pauperis, deny a certificate of

appealability, and dismiss the appeal on the reasoning of the

district court.   See United States v. Butler, No. CR-91-44 (E.D.

Va. Mar. 9 & 29, 2001 & Apr. 27, 2001).      We also deny Butler’s

motion to supplement the record on appeal.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                4